NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT

                          _____________

                           No. 15-1504
                          _____________

                      LINDA S. ANDREWS,

                             Appellant

                                  v.

                  KATHRYN M. HENS-GRECO,
            individually and in her official capacity as a
              judge of the Court of Common Pleas of
                Allegheny County Family Division
                         ______________

    APPEAL FROM THE UNITED STATES DISTRICT COURT
     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
            (D.C. Civil Action No. 2-14-cv-00441)
           District Judge: Honorable Mark R. Hornak
                        ______________

           Submitted Under Third Circuit L.A.R. 34.1(a)
                       January 21, 2016
                       ______________

Before: JORDAN, HARDIMAN and GREENAWAY, JR., Circuit Judges.

                     (Filed: January 22, 2016)
                                      ______________

                                         OPINION*
                                      ______________


GREENAWAY, JR., Circuit Judge.

       Pro se appellant Linda Andrews appeals the District Court’s judgment dismissing

her complaint against Pennsylvania Court of Common Pleas Judge Kathryn Hens-Greco.

For the following reasons, we will affirm the District Court’s judgment.



 I.    Background1

       Andrews had been appointed by judges of the Allegheny County Court of

Common Pleas Family Division (the “Family Court”) to serve as an educational and

medical guardian for dependent children in various cases. Prior to 2011, a guardian

received remuneration from Allegheny County for her services by submitting a Petition

for Payment of Fees (“Petition”)2 to the judge who had appointed her as a guardian. A

Petition consists of, inter alia, a list of services with corresponding fees and a proposed


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       1
         As this matter is before us at the motion to dismiss stage, the following facts,
which are taken from the allegations in the plaintiff’s complaint and attached exhibits, are
set forth as if true.
       2
        The parties appear to use the terms “invoice” and “Petition” interchangeably and
so, absent any indication that the parties intend to refer to different items, we will use the
term “Petition”.
                                              2
court order directing the Controller of Allegheny County to issue a warrant for the fee

total. After reviewing a submitted Petition, the appointing judge would sign the Petition

and Allegheny County would remit payment to the guardian.

       Upon becoming the Presiding Administrative Judge of the Family Court, Judge

Hens-Greco required all guardians to submit outstanding Petitions to her by August 30,

2011. Andrews was informed of this new requirement in a letter dated May 18, 2011.

Andrews submitted all relevant Petitions to Judge Hens-Greco by the deadline.

       Subsequently, Andrews was told by a Family Court administrator that five of her

Petitions required corrections and had not been processed. Andrews corrected the errors

in the five Petitions and re-submitted them in accordance with the Family Court

administrator’s instructions. On April 3, 2012, Andrews received a letter from Judge

Hens-Greco informing her that the Petitions would not be paid because they were

submitted well beyond the August 30, 2011 deadline.

       Andrews filed a pro se complaint against Judge Hens-Greco in the present action

on April 7, 2014. Andrews alleged violations of the Fourteenth Amendment’s Equal

Protection and Due Process clauses and of the Individuals with Disabilities Education Act

(“IDEA”). She sought the return of her “[P]etition property” or “compensation for its

destruction.” J.A. 27. In addition, Andrews alleged that she had outstanding Petitions

that she had not yet submitted because Judge Hens-Greco’s April 3, 2012 letter had “put

a chilling effect” on her “right to be paid for her services.” J.A. 26. Accordingly,

Andrews sought a “declaratory judgment” to establish that Judge Hens-Greco’s April 3,
                                             3
2012 letter was “null and void.” J.A. 26.

       On May 19, 2014, Judge Hens-Greco filed a motion to dismiss the complaint

pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter

jurisdiction and 12(b)(6) for failure to state a claim upon which relief can be granted.

Judge Hens-Greco argued that the doctrine of absolute judicial immunity and the

Eleventh Amendment barred Andrews’s claims. She also argued that declaratory relief

was unavailable because Andrews’s complaint did not sufficiently allege a substantial

likelihood of future injury.

       The matter was referred to a Magistrate Judge who issued a Report and

Recommendation (“R&R”) on December 22, 2014 agreeing with Judge Hens-Greco’s

arguments and recommending dismissal of the complaint. The Magistrate Judge

recommended that the complaint be dismissed with prejudice because amendment would

be futile. The District Court adopted the Magistrate Judge’s R&R and, on January 27,

2015, dismissed Andrews’s complaint with prejudice.3 This appeal followed.



II.    Jurisdiction and Standard of Review

       The District Court had jurisdiction pursuant to 28 U.S.C. § 1331. We have

appellate jurisdiction pursuant to 28 U.S.C. § 1291. Our review over a district court’s

grant of a motion to dismiss is plenary. Santiago v. Warminster Twp., 629 F.3d 121, 128


       3
         We find no merit in Andrews’s contention that the District Court should have
treated Judge Hens-Greco’s motion to dismiss as a motion for summary judgment.
                                             4
(3d Cir. 2010). We “accept all well-pleaded allegations in the complaint as true and draw

all reasonable inferences in favor of” the plaintiff. Bohus v. Restaurant.com, Inc., 784
F.3d 918, 921 n.1 (3d Cir. 2015). In order to survive a motion to dismiss, the “complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir.

2010) (internal quotation marks omitted) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). In our review, we may also consider the content of exhibits attached to the

complaint. Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).



III.   Analysis

       Andrews’s pro se complaint is unclear as to the specific type of relief she seeks.

As such, we will liberally construe the complaint to bring claims against Judge Hens-

Greco for money damages and injunctive and declaratory relief. See Dluhos v. Strasberg,

321 F.3d 365, 369 (3d Cir. 2003). We address each type of relief in turn.

           A. Money Damages

       Under the doctrine of absolute judicial immunity, a judge is generally immune

from suit in his or her individual capacity for money damages. See Figueroa v.

Blackburn, 208 F.3d 435, 440 (3d Cir. 2000). The doctrine of absolute judicial immunity

is “founded upon the premise that a judge, in performing his or her judicial duties, should

be free to act upon his or her convictions” without the threat of suit. Id. The immunity is

only lost where the judge’s actions that gave rise to suit were: (1) nonjudicial in nature;
                                               5
or (2) were “taken in the complete absence of all jurisdiction.” Gallas v. Supreme Court

of Pa., 211 F.3d 760, 768 (3d Cir. 2000) (internal quotation marks omitted) (quoting

Mireles v. Waco, 502 U.S. 9, 12 (1991)). Neither exception to judicial immunity applies

in this case.

       Judge Hens-Greco’s decision to deny Andrews’s Petitions was judicial in nature.4

The decision about whether to approve or deny a petition for fees submitted to a court is

one that is “normally performed by a judge.” Stump v. Sparkman, 435 U.S. 349, 362

(1978). And Andrews undeniably “dealt with the judge in [her] judicial capacity” when

she submitted the Petitions for approval. Id. The fact that Judge Hens-Greco’s

determination took place outside of the court’s docket, without a hearing, and potentially

without the possibility of appeal does not change the judicial character of the act. See id.

at 360–63 & 363 n.12 (concluding that the approval of a petition was a judicial act even

though it was made without a docket number, hearing, or possibility of appeal); Gallas,
211 F.3d at 770.

       Andrews argues that Judge Hens-Greco acted in the absence of all jurisdiction

because, in denying Andrews’s Petitions herself, Judge Hens-Greco departed from the

Family Court’s prior practice of having appointing judges review Petitions. Yet Andrews


       4
         Andrews argues that the act giving rise to her suit is Judge Hens-Greco’s writing
of the April 3, 2012 letter, which informed Andrews that her Petitions would not be paid.
However, we do not view the writing of the April 3 letter as the act that aggrieves
Andrews. The act that truly underlies Andrews’s suit is Judge Hens-Greco’s denial of
her Petitions. The April 3 letter merely informed Andrews of Judge Hens-Greco’s
decision to deny the Petitions.
                                             6
has “not pointed to any rule or other authority indicating that [Judge Hens-Greco] did not

have the authority” to deny Andrews’s Petitions. Gallas, 211 F.3d at 771. Even if

Andrews did point us to such a rule, the Family Court clearly had jurisdiction over

Andrews’s Petitions and thus Judge Hens-Greco, as a judge of the Family Court, did not

act in the absence of all jurisdiction in denying the Petitions. See Gallas, 211 F.3d at 771

(“[A] judge does not act in the clear absence of all jurisdiction when the judge enters an

order at least colorably within the jurisdiction of her court.”).

       We therefore hold that Judge Hens-Greco is entitled to absolute judicial immunity

from Andrews’s individual capacity claim for money damages.

       Nor may Andrews bring a claim for money damages against Judge Hens-Greco in

her official capacity. Because Judge Hens-Greco serves on the Family Court, the real

party in interest to Andrews’s official capacity claim is the Family Court itself. See Jones

v. Lilly, 37 F.3d 964, 966 (3d Cir. 1994) (“[T]he real party in interest in an official

capacity suit is not the individual but rather the entity of which the officer is an agent.”).

Eleventh Amendment immunity extends to the Pennsylvania state courts because they are

entities of the state of Pennsylvania. See Benn v. First Judicial Dist. of Pa., 426 F.3d
233, 238−41 (3d Cir. 2005). Thus, Eleventh Amendment immunity applies to bar an

official capacity claim for money damages against Judge Hens-Greco.

           B. Injunctive and Declaratory Relief

       Neither absolute judicial immunity nor the Eleventh Amendment bar claims

seeking prospective injunctive or declaratory relief against a state official. See Larsen v.
                                               7
Senate of Pa., 152 F.3d 240, 249 (3d Cir. 1998); Wheeling & Lake Erie Ry. Co. v. Pub.

Util. Comm’n of Pa., 141 F.3d 88, 91 (3d Cir. 1998). However, Andrews’s complaint

focuses primarily on Petitions that she has already submitted for payment and that have

already been denied. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698 (3d Cir.

1996) (concluding that relief sought is not prospective where “specific allegations target

past conduct, and the . . . remedy [sought] is not intended to halt a present, continuing

violation of federal law”). Any injunctive or declaratory relief with respect to these

Petitions would be solely retrospective in nature.

       To the extent that Andrews seeks relief with respect to outstanding and future

Petitions, in order to satisfy Article III’s standing requirement, Andrews must “establish a

real and immediate threat” that she would again be subject to the allegedly

unconstitutional denial of her Petitions. Brown v. Fauver, 819 F.2d 395, 400 (3d Cir.

1987) (internal quotation marks omitted) (quoting City of Los Angeles v. Lyons, 461 U.S.
95, 105 (1983)). Andrews alleges that Judge Hens-Greco’s April 3, 2012 letter informing

her of the denial of her past Petitions has deterred her from submitting other outstanding

Petitions. However, the April 3 letter refers only to past Petitions and there is no

indication—from the letter or otherwise—that any outstanding or future Petitions

Andrews may submit will be denied if she complies with the Family Court’s procedures.

Therefore, Andrews has not established Article III standing to pursue a claim for




                                              8
injunctive or declaratory relief against Judge Hens-Greco.5



IV.    Conclusion

       For the foregoing reasons, we will affirm the judgment of the District Court

dismissing Andrews’s complaint.6




       5
          Andrews also purports to bring a claim under the IDEA, 20 U.S.C. § 1415.
Section 1415 permits a guardian, after pursuing state administrative remedies, to bring a
suit in federal court “with respect to any matter relating to the identification, evaluation,
or educational placement of the child, or the provision of a free appropriate public
education to such child.” Id. § 1415(b)(6)(A), (i)(2)(A). As the language of § 1415
clearly contemplates complaints about the education of a child, see, e.g., id. §
1415(b)(7)(A)(ii)(III), Andrews’s fee dispute claim against a state court judge falls
outside the ambit of the provision.
       6
        We agree with the District Court that permitting Andrews to amend her
complaint would be futile and so the District Court’s dismissal with prejudice was proper.
See Alston v. Parker, 363 F.3d 229, 236 (3d Cir. 2004).
                                              9